Citation Nr: 0732560	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  02-05 289	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Department of Veterans Affairs 
Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for a urethral stricture. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veteran 
Services 



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO). 

In April 2007, hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002). 


FINDING OF FACT

There is no competent evidence liking a urethral stricture to 
an in-service event, symptomatology, or pathology.


CONCLUSION OF LAW

A urethral stricture was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, letters dated in May 2001 and March 2006 
satisfied the duty to notify provisions.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA medical records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  In this regard, while the veteran made 
reference to the undersigned with respect to relevant 
treatment shortly after service at a VA medical facility in 
Dublin Georgia, and there was some discussion at the hearing 
with respect to obtaining these records, the record reveals 
that the RO attempted to obtain these records in May 2002 to 
no avail.  There is nothing to suggest that further efforts 
to obtain these records would yield positive results.  As 
there is otherwise no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records reflect a urinalysis in August 
1969 that revealed moderately heavy amorphous phosphate 
crystals.  However, there is no evidence of urinary 
complaints during service, and the veteran did not report any 
such complaints on a medical history compiled in conjunction 
with the June 1971 separation examination.  The June 1971 
separation examination was negative for a genitourinary 
disorder.  

The post service evidence reflects a VA outpatient treatment 
report dated in February 1994 reflecting complaints of 
hematuria and an indication that there was a history of these 
problems a "few years ago."  An intravenous pyelogram in 
May 1994 revealed a small diverticulum in the right lateral 
aspect of the urinary bladder that did not involve any 
obstructive uropathy.  Thereafter, the record reveals reports 
dated in 1999 reflecting surgical procedures for a urethral 
stricture and reports from follow up treatment in 2000.  None 
of these reports contain any clinical findings or a medical 
opinion that link a urethral stricture to service. 

The veteran testified that his urethral stricture is the 
result of a fall during service in which a log jammed into 
his pubic area.  He testified that he did not seek treatment 
for this injury during service because, in essence, he did 
not want to be labeled as a complainer.  While the Board has 
carefully considered these contentions, the veteran's 
assertions that his urethral stricture is related to service, 
to include the claimed injury involving the log, cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the lack of any 
competent medical evidence linking a urethral stricture to 
service, the claim must be denied.  Hickson, supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a urethral stricture, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER


Entitlement to service connection for a urethral stricture is 
denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


